DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-20 in the reply filed on February 11, 2021 is acknowledged.  Amended claims 26-28 now incorporates the method claim 16, and will be rejoined with group I for examination. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
“One aspect” and “One aspect further relates” are implied phrases that should be removed.
Information Disclosure Statement
The information disclosure statement filed August 12, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references are missing dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the optional step of fitting with electrodes. It is unclear how an illuminant can be made without the step of fitting with electrodes.
Claim 28 recites forming the quartz glass body to obtain a formed body. It would appear the quartz glass body is already a formed body. Thus, it is unclear if this is an additional step or if the formed body is different from the quartz glass body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppler et al. (2007/0145332) in view of Mangold et al. (2003/0185739). Koeppler teaches a process for preparing a quartz body comprising providing a silicon dioxide granulate ([0012]), making a glass melt out of the granulate in an oven and making a quartz glass body out of the glass melt ([0013], claim 1).  Koeppler further teaches the providing for a silicon dioxide granulates comprises providing a silicon dioxide powder ([0017], [0054]), and processing the powder to obtain 2/g ([0054]), which falls within the claimed range of 20 to 60 m2/g.  However, Koeppler doesn’t specify a bulk density of the silicon dioxide powder. Mangold teaches a silicon dioxide powder produce by the process of flame hydrolysis having a low BET surface area, such as 55m2/g, can expect to have a bulk density of 73g/l (0.073 g/cm3), which falls within the claimed range of 0.01-0.3g/cm3 ([0034], table 3, example 1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar bulk density for the silicon dioxide powder of Koeppler, as both Koeppler and Mangold teaches a similar process for producing the silicon dioxide powder (flame hydrolysis) and having similar BET surface areas. 
Regarding claim 17, Koeppler teaches processing the silicon dioxide powder comprises forming granules having a spherical morphology ([0011]) using a spray granulation or roll granulation process ([0021]).
Regarding claim 19, Koeppler also teaches providing a liquid and mixing the silicon dioxide powder to obtain a dispersion (which is interpreted to be a slurry), and spray drying the slurry (i.e. spray granulation) to obtain the silicon dioxide granulate ([0010], [0017], [0021]).
Regarding claim 20, Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). 
Regarding claim 28, Koeppler teaches a quartz glass body, which is considered a formed body ([0060]). Koeppler further teaches forming core rods (which is considered a formed body) from quartz glass body ([0060]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppler et al. (2007/0145332) in view of Mangold et al. (2003/0185739) as applied to claim 16 above, and further in view of Oswald et al. (6,679,945).   Mangold doesn’t specify the tamped density of the silicon dioxide powder. Oswald similarly teaches a process for producing silicon dioxide powder by the process of flame hydrolysis, wherein the powder comprises a BET surface area of 30-60 m2/g, similar to the claimed range. Oswald further teaches such powder has a tamped density of 100-160 g/l, or 0.1 -0.16 g/cm3 (abstract, col. 2 lines 3-7). Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to expect the powder also have a tamped density in the range of 0.1-0.16 g/cm3 since the silicon dioxide powder of Koeppler and Mangold is produce by flame hydrolysis and have a similar BET surface area. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppler et al. (2007/0145332) in view of Mangold et al. (2003/0185739) as applied to claim 16 above, and further in view of Fabian (2006/0137401). Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). Koeppler also teaches it is well known to provide for doped quartz glass for producing light guide preforms from with optical fibers are drawn ([0004]-[0005]), but doesn’t specify the step of introducing a core rod. Fabian teaches a method for producing a light guide comprising providing for a hollow body comprising an opening, .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Koeppler et al. (2007/0145332) in view of Mangold et al. (2003/0185739) as applied to claim 16 above, and further in view of Trommer et al. (2011/0183138) and Horiuchi et al. (6,368,175). Koeppler teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). However, Koeppler does not teach producing an illuminant. Trommer also teaches forming a quartz glass tube ([0098]-[0099]), wherein the glass tube can be used in manufacturing processes which require high purity ([0003]). Horiuchi teaches a method for producing an illuminant, such as a discharge lamp, the process comprising providing for a hollow quartz glass body, fitting the hollow body with electrodes, and filling the hollow body with a gas (col. 1 lines 20-29). Horiuchi also teaches the hollow quartz body should be of high purity and having low OH groups, as OH groups lowers the service life of the illuminant (col. 1 lines 48-58). Trommer further teaches the hollow quartz glass body is formed under a nitrogen atmosphere, so as to create Si-N bonds, which helps minimizes OH groups in the formed hollow quartz glass body ([0073]-[0075], [0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 37, 41, 42, 45, 47 and 49 of copending Application No. 16/062,387. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising spherical granules by processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution, as well as forming a slurry.  Both further recites making a light guide, illuminant, and a formed body by the method.

Claims 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 26-27, and 30 of copending Application No. 16/062,382. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising spherical granules by processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution, as well as forming a slurry.  Both further recites making a light guide, illuminant, and a formed body by the method.
Claims 16, 18, 20 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 34, 35, 38, 41, and 43 of copending Application No. 16/062,348. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and 
Claims 16, 18, 20, and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 25-26, 33, and 35 of copending Application No. 16/062,234. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising by processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution.  Both further recites making a light guide, and an illuminant, by the method.
Claims 16, 18-20, and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31, 40, 41, 50, 52, and 54 of copending Application No. 16/061,558. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and 
Claims 16, 18, 19 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22, 31, 33, 39 of copending Application No. 16/061,185. Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising spherical granules by processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution, as well as forming a slurry.  Both further recites making a formed body by the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741